United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1630
Issued: June 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2013 appellant filed a timely appeal from a February 6, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a dog bite on his right hand in the performance
of duty on December 10, 2012.
FACTUAL HISTORY
Appellant, a 45-year-old letter carrier, filed a Form CA-1 claim for benefits based on
traumatic injury on December 12, 2012, alleging that he was bitten by a dog on his right hand
while reaching into a mailbox on December 10, 2012. He stated on the form that the fingernail
1

5 U.S.C. § 8101 et seq.

on the middle finger of his right hand was almost cut in half, stretching into his finger.
Appellant’s supervisor, Wanita L. Key, signed the form, certifying that the information provided
by appellant on the form was true to the best of her knowledge.
In a work release form, Alexis Simons, a physician’s assistant at the Laurel Regional
Hospital, noted that appellant was seen at the facility on December 11, 2012 and could return to
work on December 12, 2012 with the restriction of no lifting over 20 pounds.
A continuation of pay nurse report dated December 19, 2012 noted that appellant had not
returned to work.
By letter to appellant dated December 20, 2012, OWCP advised him that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits. Appellant was advised that he should submit evidence of a diagnosed condition and a
physician’s opinion as to how his injury resulted from the diagnosed condition. He did not
submit any evidence.
In a letter to management dated December 12, 2012, received by OWCP on
December 24, 2012, Ms. Key stated:
“In reference to [appellant’s] dog bite on December 10, 2012, Animal Control has
been contacted, and we are in the process of contacting the owners of the dog
located at … to get a copy of the dog’s shot records.”
By decision dated February 6, 2013, OWCP denied appellant’s claim, finding that he
failed to submit sufficient medical evidence in support of his claim that he sustained a medical
diagnosis causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

the employment incident at the time, place and in the manner alleged.5 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
ANALYSIS
The Board notes that, pursuant to Federal (FECA) Procedure Manual, Part 2 -- Claims,
Initial Development of Claims, Chapter 2.800.6(a) (June 2011), where the condition reported is a
minor one, such as a burn, laceration, insect sting or animal bite, which can be identified on
visual inspection by a lay person, a case may be accepted without a medical report and no
development of the case need be undertaken, if the injury was witnessed or reported promptly,
and no dispute exists as to the occurrence of an injury; and no time was lost from work due to
disability.7 This section of the procedure manual further states that in cases of serious injury
(motor vehicle accidents, stabbings, shootings, etc.) if the agency does not dispute the facts of
the case, and there are no questionable circumstances, the case may be accepted for a minor
condition, such as laceration, without a medical report, while simultaneously developing the case
for other more serious conditions. This is true even if there is lost time due to such a serious
injury.
In the instant case, the record contains a signature from appellant’s supervisor, Ms. Key, on
the December 12, 2012 Form CA-1, attesting that appellant’s statement, that he was bitten by a
dog on his right hand while reaching into a mailbox on December 10, 2012 and that he sustained
a severe cut on the middle finger of his right hand as a result of this dog bite, was true to the best
of her knowledge. Moreover, Ms. Key indicated in her December 12, 2012 letter to management
that appellant had received a dog bite on December 10, 2012, that animal control had been
contacted, and that the employing establishment was in the process of contacting the owners of
the dog located at the address provided, in order to get a copy of the dog’s shot records. The
Board finds that this information, taken together, is sufficient to meet the standards set forth in
FECA’s procedure manual for accepting a simple dog bite without a medical report.8 Ms. Key’s
signature and letter clearly indicate that appellant’s dog bite, had been viewed and accepted as
work related and that the bite incident alleged by appellant to have taken place on December 10,
2012 had occurred in the performance of duty.9

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e)(e).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011).
8

See also S.A., Docket No. 13-2152 (issued March 20, 2014); E.S., Docket No. 13-2170 (issued
February 26, 2014).
9

But see Gwendolyn F. Holiday, Docket No. 94-2301 (issued October 10, 1996). OWCP accepted the claim for
right ankle contusion due to dog bite. Appellant filed a recurrence of disability alleging that phlebitis,
thrombophlebitis and postphlebitic syndrome were caused by the dog bite. The Board found that this recurrence
claim required a rationalized medical report.

3

The Board finds that appellant has established that he sustained a dog bite in the
performance of duty and this case should be accepted for this diagnosis and payment of medical
expense.
The Board also finds that the record indicates that appellant did not return to work
immediately following the dog bite. Appellant has not however alleged any specific dates of
disability due to the diagnosis of dog bite. OWCP appropriately undertook further development
of the claim to ascertain a diagnosis other than dog bite, but received no medical evidence from
appellant to substantiate any period of disability due to the dog bite, or a diagnosis other than
simple dog bite.
The only evidence appellant submitted was the report from the physician’s assistant at the
Laurel Regional Hospital, which stated that appellant was seen at the facility on December 11,
2012 and could return to work on December 12, 2012 with the restriction of no lifting over 20
pounds. A report from a physician’s assistant does not constitute competent medical evidence
from a physician.10 Section 8101(2) of FECA11 defines the term “physician” to include
surgeons, podiatrists, dentists, clinical psychologist, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by state law.
Appellant did not submit any medical evidence which addressed whether he was disabled
due to the dog bite or any other diagnosed condition.
Accordingly, the February 6, 2013 decision is reversed to find that the claim is accepted
for dog bite and payment of appropriate medical benefits for his dog bite.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established that he sustained a dog bite in the
performance of duty on December 10, 2012.

10

See George H. Clark, 56 ECAB 162 (2004).

11

5 U.S.C. § 8101(2).

4

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 18, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

